                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Kevin Fonseca,              )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )            3:20-cv-00526-RJC-DSC
                                       )
                 vs.                   )
                                       )
                                       )
  American National Red Cross, et al   )
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 17, 2021 Order.

                                               February 17, 2021




      Case 3:20-cv-00526-RJC-DSC Document 15 Filed 02/17/21 Page 1 of 1
